                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 DONALD E. BOYD,                                            Civil Action No. 18-965 (SDW)

                 Petitioner,
                                                            MEMORANDUM OPINION
         v.

 STEVEN JOHNSON, et al.,

                 Respondents.


       IT APPEARING THAT:

       1. On January 23, 2018, Petitioner filed a petition for a writ of habeas corpus in this matter

challenging his state court conviction and sentence. (ECF No. 1).

       2. Following briefing, this Court entered a final order and opinion denying that petition

and denying Petitioner a certificate of appealability on January 24, 2019. (ECF Nos. 19-20).

       3. In that opinion, this Court explained at length why Petitioner’s claim that he was

involuntarily medicated failed to establish an entitlement to relief. (ECF No. 19 at 8-17). As this

Court explained to Petitioner, the record strongly supported the factual determinations of the state

courts that Petitioner ingested the Xanax at issue in this matter only after being told what he was

being given in open court, that Petitioner did not object to the drug at that time, and that even when

Petitioner claimed he learned of the Xanax later, still did not object to this continued receipt of the

medication. (Id. at 11-12). This Court also explained that Petitioner had failed to provide any

“clear and convincing evidence” that those factual conclusions were incorrect, and that this Court

was thus required to presume those factual findings to be correct. (Id.). Based on this factual

background – the fact that Petitioner did not object to or request cessation of the Xanax’s

administration after being informed he was given the drug – this Court explained to Petitioner that

                                                  1
his claim of involuntary medication must fail for an obvious reason – he had failed to establish

that the state court’s conclusion that the medication was sufficiently involuntary to violate due

process. As this Court explained,

              Numerous courts, including some circuit courts, have distinguished
              [the Supreme Court’s holding in Riggins v. Nevada, 504 U.S. 127
              (1992), that the involuntary administration of powerful psychotropic
              medication violated Due Process without the requirement of a
              showing of prejudice] along the same lines as the state courts in this
              matter – by finding that the extreme relief of a new trial is not
              automatically warranted without a showing of prejudice where the
              medication in question was ingested voluntarily or without
              objection. See, e.g., Benson v. Terhune, 304 F.3d 874 (9th Cir.
              2002); Basso v. Thaler, 359 F. App’x 504, 507-08 (5th Cir. 2010);
              Anger v. Klee, No. 14-14159, 2015 WL 6437224, at *11 (E.D. Mich.
              Oct. 21, 2015); Tiran v. Lafler, No. 09-14807, 2011 WL 2518922,
              at *10 (E.D. Mich. June 23, 2011); Powell v. Kelly, 531 F. Supp. 2d
              695, 728-29 (E.D. Va. 2008), aff’d, 562 F.3d 656 (4th Cir. 2009),
              cert. denied, 559 U.S. 904 (2010); Commonwealth V.
              Baumhammers, 92 A.3d 708, 733 (Pa. 2014). Indeed, the Supreme
              Court has itself reiterated that the Riggins framework applies only
              where the medication of the criminal defendant was forced and
              involuntary. Sells v. United States, 539 U.S. 166, 178-81 (2003).
              Where an individual voluntarily ingests the medication without
              objection, it follows that Riggins and its assumption of prejudice
              simply do not apply. Basso, 359 F. App’x at 508 (“there is no
              authority holding that voluntary administration of medication
              violates [a petitioner’s] right to due process”). Likewise, although
              Benson may have required a level of informed consent similar to
              that required to waive a petitioner’s Miranda rights, Petitioner has
              identified no Supreme Court caselaw requiring that a criminal
              defendant expressly indicate his informed consent to the medication
              he was being given in the absence of an objection to his continued
              treatment with the medication. Petitioner thus cannot show that the
              state courts were unreasonable merely by asserting that no hearing
              was held on the issue of informed consent in the absence of an
              objection from Petitioner to his continued medication as there is no
              such requirement present in the clearly established decisions of the
              United States Supreme Court.

                     [Petitioner’s reliance on White v. Napolean, 897 F.2d 103,
              113 (3d Cir. 1990), a case dealing with a § 1983 claim for damages
              brought against a prison doctor is misplaced. White concerned
              whether convicted prisoners had a right to refuse treatment and in

                                                2
               turn to be informed about the proposed course of treatment in
               determining whether to refuse treatment. Id. White likewise
               concerned whether a doctor who allegedly violated this right to
               information could be held civilly liable for his failings, and did not
               address any requirement that a criminal court go beyond its own
               record to ensure that a criminal defendant had informedly consented
               to all of the medications which he had been provided in the absence
               of an objection to his continued medication. Id. Petitioner has failed
               to identify any clearly established Supreme Court caselaw imposing
               such a requirement on criminal courts in general or for criminal
               courts dealing with a pro se defendant specifically, and the state
               courts thus could not have unreasonably applied Supreme Court
               caselaw by not imposing such a requirement in cases in which no
               objection to continued medication has been raised.1]

                       Based on the well supported factual conclusions of the state
               courts, to which this Court owes considerable deference and a
               presumption of correctness, Petitioner voluntarily consumed Xanax,
               and never requested that his Xanax administration be stopped. As
               Petitioner’s ingestion of Xanax was neither forced over his objection
               nor involuntary based on the well-supported factual determinations
               of the Appellate Division, the Appellate Division’s conclusion that
               Petitioner was not entitled to a new trial without a showing of
               prejudice does not amount to an unreasonable application of the
               Supreme Court’s decision in Riggins. As the Appellate Division’s
               rejection of Petitioner’s claim that he was involuntarily medicated
               was neither contrary to nor an unreasonable application of Riggins
               or any other identified Supreme Court precedent, Petitioner is not
               entitled to habeas relief on that basis. Basso, 359 F. App’x at 508.

(ECF No. 19 at 12-14).

       4. On February 25, 2019, Petitioner filed a pro se2 motion seeking reconsideration of this

Court’s decision denying his habeas petition pursuant to Federal Rule of Civil Procedure 59(e).

(ECF No. 25). In his motion, Petitioner repeats his involuntary medication claim, repeats his




1
 This paragraph originally appeared in a footnote on pages 13 and 14 of the opinion denying
Petitioner’s habeas petition.
2
  Petitioner was represented by counsel throughout this proceeding, but counsel informed the
Court that Petitioner had elected to file this Rule 59(e) motion on his own behalf in a letter filed
on February 21, 2019. (ECF No. 23).
                                                 3
argument that the Third Circuit’s decision in White, a § 1983 matter dealing with a prison doctor’s

civil liability and which did not address the central issues before this Court in Petitioner’s habeas

petition, should be read to require trial courts ensure that a criminal defendant gave informed

consent as to all psychoactive medication they have been given even in the absence of an objection

or request to cease medication, and his contention that the state court’s factual determinations were

incorrect. Petitioner’s motion therefore largely reiterates his previous claims and presents no truly

new information or arguments. (Id.).

       5. The scope of a motion to amend a judgment pursuant to Rule 59(e) is extremely limited.

See Blystone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011). A Rule 59(e) motion may be employed

“only to correct manifest errors of law or fact or to present newly discovered evidence.” Id.

“‘Accordingly, a judgment may be altered or amended [only] if the party seeking reconsideration

shows at least one of the following grounds: (1) an intervening change in the controlling law; (2)

the availability of new evidence that was not available when the court [decided the motion], or (3)

the need to correct a clear error of law or fact or to prevent manifest injustice.’” Id. (quoting

Howard Hess Dental Labs., Inc. v. Dentsply Int’l Inc., 602 F.2d 237, 251 (3d Cir. 2010)). In this

context, manifest injustice “generally . . . means that the Court overlooked some dispositive factual

or legal matter that was presented to it,” or that a “direct, obvious, and observable” error occurred.

See Brown v. Zickefoose, Civil Action No. 11-3330, 2011 WL 5007829, at *2, n. 3 (D.N.J. 2011).

       6. Although Petitioner asserts that this Court overlooked his factual assertions and

arguments regarding informed consent and his having cut himself during summation, that is simply

not the case. This Court considered all of Petitioner’s factual assertions and found that Petitioner

had utterly failed to provide clear and convincing evidence showing that the state court’s factual

findings were incorrect. Based on that conclusion, this Court was required to, and did, presume



                                                  4
that the state courts’ well supported findings were correct. See 28 U.S.C. § 2254(e)(1). This Court

thus did not overlook any of Petitioner’s factual assertions. Petitioner’s arguments that this Court

ignored his factual allegations is thus no basis for reconsideration.

       7. Petitioner’s assertion that this Court ignored his informed consent argument similarly

fails to establish any basis for reconsideration. As is clear from the quoted excerpt presented

above, this Court thoroughly considered and rejected Petitioner’s assertion that the state courts

were required to determine that Petitioner gave informed consent to his medication in the absence

of an objection to continued medication by Petitioner following his being told in open court what

he was ingesting. Petitioner has simply failed to meet his burden in this habeas proceeding - the

requirement that he prove that the state court’s conclusions were not only incorrect but actually

amounted to an unreasonable application of Supreme Court caselaw. Because Petitioner failed to

show that he was entitled to relief, this Court denied his habeas petition after a complete

consideration of his arguments and assertions. This Court did not overlook any dispositive issues

of fact and law, and instead considered all of Petitioner’s contentions and arguments and found

them inadequate to warrant relief. Petitioner was thus not entitled to habeas relief, and because

this Court considered and rejected all of his claims after considering all relevant and dispositive

factual and legal issues, Petitioner has utterly failed to show any basis for reconsideration in his

current motion, Petitioner’s repeated disagreements with this Court’s conclusions notwithstanding.




                                                  5
       8. In conclusion, Petitioner has failed to show any valid basis for reconsideration, and his

motion for reconsideration brought pursuant to Feder Rule of Civil Procedure 59(e) is therefore

DENIED. An appropriate order follows.




Dated: March 1, 2019                                 s/ Susan D. Wigenton
                                                     Hon. Susan D. Wigenton,
                                                     United States District Judge




                                                6
